                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

CODY MICHAEL BATTERN-CARSON,
ADC #165482                                                                            PLAINTIFF

v.                                    4:20CV00228-JM-JTK

PAGIE, et al.                                                                      DEFENDANTS

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.      There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.       Plaintiff’s Amended Complaint against Defendant is DISMISSED without

prejudice, for failure to state a claim upon which relief may be granted.

       2.       Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.       The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 9th day of April, 2020.



                                              _________________________________
                                              JAMES M. MOODY, JR.
                                              UNITED STATES DISTRICT JUDGE



                                                 1
